Title: Nicholas P. Trist to James Madison, 5 January 1832
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington,
                                
                                Jan: 5. 32.
                            
                        
                        Your favor of the 2nd—was answered yesterday evening, & the answer went by this morning’s mail. Lest,
                            however, it should meet with some accident, I repeat the information it contained. The law of Maryland, now in force here,
                            makes no distinction between holograph and other wills. It requires that all wills be signed by
                            the testator (or by some one by his express direction) in the presence of three witnesses, who
                            must subscribe in attestation, in the presence of the testator & of one another. The
                            following formula had best be used: "Signed in the presence of us, A, B, & C, who, in the presence of the testator (or of J. M. if you desire to avoid the word testator) and
                            of each other, hereunto set our hands."
                        I omitted last evening, to acknowledge the receipt of the Free Enquirer & of the accompanying
                            correction of the pulpit misrepresentations. It was not sent in the expectation that you would take that trouble, which
                            was unnecessary. Mrs Cutts and her daughters passed the evening with us a few days ago: they are well. Mrs R. has been
                            repeatedly laid up with cold, attended with fever: she is now, however, free from both. In haste & affectionately
                        
                            
                                N. P. T.
                            
                        
                    